Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-17 are currently pending in the instant application.

Response to Election/Restriction
Applicant's elects with traverse Group II, claims 3 and 14-17, drawn to pharmaceutical composition containing biologically active combinatorial derivatives of polysaccharides comprising a lysine amino acid base; and the election of Species with traverse as follows: 
Species (A): Applicant has not provided a maximum of ten (10) derivatives of polysaccharides comprising specific structure having all relevant substitutions and covalent modifiers as requested in the Requirement for Election/Restriction (claim 1); 
Species (B): wherein carboxymethyl cellulose is used as the starting polysaccharide (claim 5); and
Species (C): wherein the whole combinatorial mixture of polysaccharide derivatives is included in the pharmaceutical composition and is used as an anti-viral agent (claim 16), in the reply filed on January 5, 2022 is acknowledged.  

Response to Traversal 
The traversal is on the grounds that: (a) regarding Groups I and II, Applicant asserts that the combinatorial modification is a supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives, wherein combinatorial modification is prepared under conditions to produce a maximum number of different combinatorial derivatives, such that the resulting undivided mixture is used without separation or purification; while Powell is directed to the creation of libraries of individual polysaccharide derivatives (Applicant Remarks, pg. 6, entire page); and (b) regarding the species without separation or purification (Applicant Remarks, pg. 8, entire page).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. Applicant’s assertion that the resulting undivided mixture prepared as recited in claim 1 is used without separation or purification; while Powell is directed to the creation of libraries of individual polysaccharide derivatives, is not found persuasive. As an initial matter, it is noted that although instant claim 1 recites a product-by-process, instant claim 3 recites the use of the products of claim 1 in a pharmaceutical composition, such that instant claim 3 is not a product-by-process claim, such that  it does not matter how the combinatorial derivatives were produced. Moreover, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Thus, it is noted that instant claims 1 and 3 do not recite that the combinatorial derivatives of polysaccharides are without separation or purification. Furthermore, the Examiner notes that the term “supramolecular undivided combinatorial mixture” is unclear because the term is not defined in the claims, or in the instant as-filed Specification, such that it is unclear whether the term “supramolecular undivided combinatorial mixture” refers to pools of polysaccharide derivatives; combinations of different polysaccharide mixtures including purified and/or unpurified polysaccharide derivatives; individual polysaccharide derivatives as components of a kit, container or package that have not been removed from said kit, container or package (“undivided”), or whether the term refers to something else. Furthermore, a reaction mixture containing one or more polysaccharides undergoing reaction will inherently comprise mixtures of polysaccharide derivatives before any purification step is conducted (e.g., mixed reaction products, enantiomers, stereoisomers, side-products, etc.). Powell et al. teach the combinatorial production of a library of polysaccharides as shown in Figure 1 including the production of a library of heparan sulfate (HS) derivatives comprising a combination of chemical modification steps such as at least three modification steps selected from A to O, such that a combination of modified saccharides are modified by attachment of certain chemical groups at various positions to the saccharide ring to generate a library of modified heparin sulfate derivatives; that the first step of modification is chosen from A, B, C or D, such that when Step B is chosen, optional simultaneous or subsequent steps are one or more of E, F, G, H, I, J, K. L, M, N, O in any combination (wherein Step E is re N-sulfation in glucosamine of all available amino groups; Step F is re N-acetylation in glucosamine of all available amino groups; Step G is partial re-N-sulfation in glucosamine...and Step O is complete de-O-sulfation at position 6, de N-sulfation of glucosamine, and partial de-O-sulfation of iduronate) (interpreted as undivided combinatorial mixtures); the production of a series of products such as several oligosaccharide pools from several partially digested polysaccharides (interpreted as undivided combinatorial mixtures); that mixtures of several or many different heparan sulfate derivatives can be present at each position in the pattern of an array (interpreted as undivided combinatorial mixtures); the generation of library components with a range of structures as illustrated in Figure 4 as shown below (interpreted as undivided combinatorial mixtures):

    PNG
    media_image1.png
    263
    707
    media_image1.png
    Greyscale
;
and that a set of compounds can be tested for a particular activity without knowledge of the structural features of the components of the polysaccharides (paragraphs [0002]; [0005]; [0012]; [0017]-[0027]; [0058];[0075]; [0077]; [0111]; Figures 1 and 4; and pg. 14, claim 1) (interpreted as supramolecular undivided combinatorial mixtures of substituted polysaccharide derivatives). Powell et al. clearly teach the technical feature as disclosed in the instant claims. Thus, the restriction is proper.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including that the term “without separation or purification” is not recited in instant claims 1 and 3. Applicant’s assertion that the various species relate to a single general inventive concept because the combinatorial modification is prepared under conditions to produce a maximum number of different combinatorial derivatives that have not been previously described, resulting in an undivided mixture that is used without separation or purification, is not found persuasive. As an initial matter, it is noted that not a single pharmaceutical composition containing a combinatorial derivatives of a priori different from all other species. For example, Species (C) recites various uses of the pharmaceutical composition including that it is used to stop bleeding (claim 14); is used as an immuno-modulating agent (claim 15); is used as an anti-viral agent (claim 16); or is used as a wound-healing agent (claim 17), such that the limitations as recited in claim 14 are not disclosed in claim 15-17; while the limitations of each of claims 15-17 are not disclosed in claim 14. Thus, the restriction is proper.

Claims 1, 2 and 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 5, 2022.

Claims 14, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 3 and 16 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2020 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.

(a)	Foreign Patent Reference 2: RU 2264230 of IDS filed on June 10, 2020 has not been considered because and English translation of the document has not been provided.
(b)	Foreign Patent Reference 4: RU 2000116358 of IDS filed on June 10, 2020 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Priority
The present application filed June 10, 2020 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/RU2017/000422, filed June 16, 2017.

Claim Objection/Rejections
Claim Interpretation: the “pharmaceutical composition of combinatorial derivatives of polysaccharides” of claim 3 is interpreted as any composition containing two or more compounds derived from one or more polysaccharides by a chemical reaction; and/or two or more compounds that can be imagined to arise from the combination of one or more polysaccharide, wherein the pharmaceutical composition and/or the derivatives of polysaccharides comprises a lysine amino acid. 
The term “biologically active” in claim 3 refers to any combinatorial derivatives of polysaccharides since some amount of any combinatorial derivative will be fatal, cause apoptosis, and/or will induce some biological response or activity.
The term “it further comprises” in claim 3 is interpreted to mean that the pharmaceutical composition further comprises a lysine; that the combinatorial derivatives of polysaccharides further comprise a lysine; that claim 1 further comprises a lysine; and/or that the undivided combinatorial mixture further comprises a lysine.
The term “is used as an antiviral agent” in claim 16 is interpreted to refer to an intended use.

Claim Objection
Claims 3 and 16 are objected to because of the following informalities: Claim 1 recites “according 
to claim 1.” in line 2 (underline added) for the use of a period within the sentence, wherein the term 
“according to claim 1” is more appropriate.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 3 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-27 of copending US Patent Application No. 16/954,854; 
	(ii)	Claims 1-9 of copending US Patent Application No. 16/771,467;
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/771,573 and the claims of the copending US Patent Applications are directed to a pharmaceutical composition containing combinatorial derivatives of polysaccharides and amino acids, including a lysine amino acid.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	Claims 3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
(i)	Claims 1-3 of US Patent No. 11191767; and
(ii)	Claims 1-30 of US Patent No. 11160878.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/771,573; and US Patent Nos. 11191767 and 11160878 encompass a pharmaceutical composition containing combinatorial derivatives of polysaccharides and amino acids, including a lysine amino acid.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 is indefinite for the recitation of the term “according to claim 1” in line 2 because the term refers to features of withdrawn claim 1, such that it is unclear as to the particular features of the derivatives were intended to be encompassed by the term “according to claim 1”; and whether the term refers to purified biologically active combinatorial derivatives of polysaccharides that are present as single molecules and/or as mixtures; whether the term refers to “supramolecular combinatorial mixtures”; or whether the term refers to some other feature of the derivatives of polysaccharides and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “it further comprises lysine” in line 2 because it is unclear as to which feature of claim 1 and/or claim 3 further comprises a lysine; and whether the pharmaceutical composition further comprises a lysine; the combinatorial derivatives of polysaccharides further comprise a lysine; whether claim 1 further comprises a lysine; whether a reaction mixture further comprises a lysine; and/or whether the undivided combinatorial mixture of claim 1 further comprises a lysine and, thus, the metes and bounds of the claim cannot be determined.
Claim 16 is indefinite for the recitation of the term “the whole combinatorial mixture” in line 2. There is insufficient antecedent basis for the term “the whole combinatorial mixture” in the claim because claim 3, lines 1-2 recite the term “biologically active combinatorial derivatives of polysaccharides”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 3 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional 
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including compositions comprising mixtures of two or more derivatives of polysaccharides. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 3 and 16 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 3 is broadly directed to a pharmaceutical composition containing biologically active combinatorial derivatives of polysaccharides, wherein the pharmaceutical composition or the biologically active combinatorial derivatives of polysaccharides comprises a lysine amino acid, and wherein the pharmaceutical composition can be used as an antiviral agent.

Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 3 and 16 are drawn to a pharmaceutical composition containing biologically active combinatorial derivatives of polysaccharides that encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form from naturally occurring derivatives of polysaccharides, wherein the combinatorial derivatives of polysaccharides are correlated with a biological activity including antiviral activity. The claims recite a pharmaceutical composition comprising biologically active combinatorial derivatives of polysaccharides, such that the claims broadly directed to naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form than what occurs in nature. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. In the instant case, the claims are directed to an a judicial exception in the form of naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including combinatorial derivatives of polysaccharides. Claim 3 recites: “a pharmaceutical composition containing biologically active combinatorial derivatives of polysaccharides further comprising a lysine amino acid” in lines 1-3; and claim 16 recites “wherein the whole combinatorial mixture is part of the pharmaceutical composition and is used as an antiviral agent” in lines 1-3, which resembles “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)).. Thus, the broadly recited claims do not integrate the judicial exceptions into a practical application of the exception. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the judicial exception? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to pharmaceutical compositions comprising combinatorial derivatives of polysaccharides are covered. For instance, the claims are recited without any specificity as to the identity of the pharmaceutical composition (e.g., injection, pill, solution, patch, excipient composition, solvents, etc.); the biological activity (e.g., anti-inflammatory, antibiotic, antiviral, sleep aid, a selective inhibitor, a stimulator, etc.); the number, structure and/or identity of the combinatorial derivatives of polysaccharides; the subject to which the composition is administered (e.g., humans, rats, mammals, mice, cows, fish, etc.); the element comprising a lysine (e.g., the composition, the derivatives of polysaccharides, claim 1, etc.); any additional carrier molecules or encapsulant; and/or the number and location of the lysine amino acids.
The claims amount to nothing more than encompassing unidentified and undefined combinatorial derivative compounds comprising completely unknown structures, wherein combinatorial derivatives compounds of naturally occurring polysaccharides are well known, purely conventional or routine in the art. For example, methods of modifying certain synthetic an naturally occurring biocompatible materials to make polymerizable microcapsules containing biological material therein, composites of said polymerizable materials, and apparatus for making microcapsules containing biological cells coated with said polymerizable material or with composites thereof, such that the invention relates to drug delivery systems as well as, bio-adhesives and wound dressings including a process of synthesizing a  under free radical producing conditions, wherein reactive functionalities contemplated include hydroxyl, carboxyl, primary or secondary amine, aldehyde, ketone or ester groups, such that these groups are required in order to introduce at these sites, the appropriate polymerizable substituent, wherein biocompatible materials include polysaccharides such as alginate, high M-content alginates, polymannuronic acid, polymannuronates, hyaluronic acid, chitosan, chitin, cellulose, starch, glycogen, guar gum, locust bean gum, dextran, levan, inulin, cyclodextran, agarose, xanthan gum, carageenan, heparin, pectin, gellan gum, scleroglucan, and the like; polycations such as polyamino acids [e.g., polyhistidine, polylysine, polyornithine, polyarginine, polyalanine-polylysine, poly(histidine, glutamic acid), polyalanine-polylysine, poly(phenylalanine, glutamic acid), polyalanine-polylysine, poly(tyrosine, glutamic acid)-polyalanine-polylysine, collagen, gelatin, and the like]; random copolymers of: arginine with tryptophan, tyrosine or serine; glutamic acid with lysine; glutamic acid with lysine, ornithine, or mixtures thereof; and the like; polymers containing primary amine groups, etc. were known in the art as evidenced by Soon-Shiong et al.  (US5705270, issued January 6, 1998; col 3, lines 6-18; col 6, lines 44-67; and col 7, lines 1-10); it was known that biopolymers produced by Coriolus versicolor are protein-bound polysaccharides (CPS) that are known to display a wide range of biological activities such as anti-cancer agents, immunopotentiators, and biological response modifiers; and mycelial biomass from fermentation broth was separated by centrifugation and the supernatant added to four volumes of ethanol to precipitate extracellular polysaccharide (EPS), wherein the mycelial biomass pellet was heated in water to release the intracellular polysaccharide (IPS); freeze-dried samples of EPS and IPS were redispersed in trifluoroacetic acid and heated such that hydrolyzed samples were evaporated and sugar components of the polysaccharides was determined using an HPLC platform, wherein both EPS and IPS were able to significantly induce cytokine production (interleukin 12 and  interferon) in murine splenocytes in vitro; and that the amino acids in IPS included lysine as evidenced by Cui et al. (J. Ind. Microbiol. Biotechnol., 2007, 34, 393-402; pg. 393, Abstract; pg. 393, col 2; last full paragraph, lines 1-6; pg. 395, col 2; first full paragraph, lines 1-8; pg. 396, col 1, first full paragraph; and pg. 399, col 2, last partial paragraph); and that the combinatorial production of a library of poly-

    PNG
    media_image1.png
    263
    707
    media_image1.png
    Greyscale
;
such that a set of compounds can be tested for a particular activity without knowledge of the structural features of the components of the polysaccharides as evidenced by Powell et al. (US20060240473; published October 26, 2006; paragraphs [0002]; [0005]; [0012]; [0017]-[0027]; [0058];[0075]; [0077]; [0111]; Figures 1 and 4; and pg. 14). Thus, combinatorial derivatives of polysaccharides were well known, purely conventional, or routine in the art. Step IIA [YES].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  

In light of the above consideration and the new guidance, claims 3 and 16 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Regarding claims 3 and 16, Cui et al. teach that protein-bound polysaccharides of Coriolus versicolor (CPS) have been reported to stimulate overall immune functions against cancers and various infectious diseases by activating specific cell functions, such that isolate WR-74 and a patented strain of CPS (ATCC-20545) were compared in a study, such that glucose was the dominant sugar in both EPS and IPS, and the polymers consisted of three molecular weight fractions ranging from 2 x 106 to 3 x 103 Da; and that both EPS and IPS were able to significantly induce cytokine production (interleukin 12 and  interferon) in murine splenocytes in vitro (interpreted as a biologically active polysaccharides, claim 3) (Abstract). Cui et al. teach that the biopolymers produced by Coriolus versicolor are protein-bound polysaccharides (CPS) that are known to display a wide range of biological activities such as anti-cancer agents, immunopotentiators, and biological response modifiers through the activation of the overall immune function by enhancing proliferation of T- and B-lymphocytes and the cytotoxic activity of NK cells to inhibit attacks from pathogens or growth of various cancers (interpreted as a pharmaceutical composition; biologically active polysaccharides; and the whole combinatorial mixture is part of the pharmaceutical composition which can be used as an antiviral agent, claims 3 and 16) (pg. 393, col 2, last full paragraph). Cui et al. teach that a modified airlift bioreactor with two impellers was used for the submerged-culture fermentation of the mycelia, wherein the growth medium consisted of glucose and yeast extract (interpreted as forming a combinatorial mixture of polysaccharides, claim 3) (pg. 394, col 2; first full paragraph, lines 1-4; and pg. 394, col 2; last partial paragraph, lines 1-2). Cui et al. teach that the biomass was collected by filtration of the fermented broth (interpreted as a combinatorial mixture of polysaccharides, claim 3) (pg. 395, col 1; third full paragraph). Cui et al. teach that mycelial biomass from fermentation broth was separated by centrifugation and the supernatant added to four volumes of ethanol to precipitate extracellular polysaccharide (EPS), which was recovered and freeze-dried, such that the mycelial biomass pellet was heated in water to 90oC to release the intracellular polysaccharide (IPS) (interpreting EPS and IPS as combinatorial mixtures of polysaccharides; and interpreting EPS and IPS as the whole combinatorial mixture as part of the pharmaceutical composition, claims 3 and 16) (pg. 395, col 2; first full  samples of EPS and IPS were redispersed in trifluoroacetic acid and heated such that hydrolyzed samples were evaporated and sugar components of the polysaccharides were determined using a Waters HPLC platform (interpreted as combinatorial mixtures of derivatives of polysaccharides; and the whole combinatorial mixture is part of the pharmaceutical composition, claims 3 and 16) (pg. 396, col 1; first full paragraph). Cui et al. teach a comparison of metabolic profiles of strains ATCC-20545 and Wr-74 in Figure 3 in terms of the (a) amount of reducing sugar utilized and changes in pH of the growth media during fermentation; (b) amount of EPS and IPS produced; and (c) EPS yield and IPS yield based on biomass; and (d) EPS yield based on sugar utilized; wherein minor sugars included galactose, rhamnose, mannose, xylose, fucose and arabinose (interpreted as a combinatorial mixture of polysaccharides, claim 3) (pg. 398, col 1, first full paragraph; and Figure 3). Cui et al. teach that each sample was serially diluted, and the polysaccharide samples (each in triplicate) were transferred into a 96-well plate, wherein each well contained sample, cell suspension and stimulant solution, such that for interleukin-12 (IL-12) induction, the stimulant used in one of the 96-well plate was Staphylococcus aureus strain Cowan, while the stimulant in another plate was gamma interferons (INF-) (interpreted as combinatorial mixtures of derivatives of polysaccharides; interpreting 96-well plate as a pharmaceutical composition; and the whole combinatorial mixture is part of the pharmaceutical composition, claims 3 and 16) (pg. 396, col 2; last partial paragraph; and pg. 397, col 1, first partial paragraph). Cui et al. teach that the amino acid composition of the protein content of EPS and IPS indicated that IPS samples from ATCC-20545 and Wr-74 contained higher levels of amino acids than the EPS samples, wherein amino acids in IPS include lysine (interpreted as comprising lysine amino acid, claim 3) (pg. 399, col 2, last partial paragraph)
Cui et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	 Claims 3 and 16 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Soon-Shiong et al. (US Patent No. 5705270A, issued January 6, 1998).
claims 3 and 16, Soon-Shiong et al. teach using certain sources of energy such as light and methods of modifying certain synthetic an naturally occurring biocompatible materials to make polymerizable microcapsules containing biological material therein, composites of said polymerizable materials, and apparatus for making microcapsules containing biological cells coated with said polymerizable material or with composites thereof, such that the invention relates to drug delivery systems; as well as, bio-adhesives and wound dressings (interpreted as pharmaceutical composition containing biologically active combinatorial derivatives of polysaccharides; and where the whole combinatorial mixture is part of the pharmaceutical composition, claims 3 and 16) (col 3, lines 6-18). Soon-Shiong et al. teach a process of synthesizing a polymerizable biocompatible material comprises chemically modifying biocompatible material selected from a lipid, polycation or polysaccharide having a reactive functionality thereon, and then contacting the resulting modified biocompatible material with a free radical initiating system under free radical producing conditions, wherein reactive functionalities contemplated include hydroxyl, carboxyl, primary or secondary amine, aldehyde, ketone or ester groups, such that these groups are required in order to introduce at these sites, the appropriate polymerizable substituent (interpreted as polysaccharides comprising sites of modification) (col 6, lines 44-54). Soon-Shiong et al. teach that examples of biocompatible materials include polysaccharides such as alginate, high M-content alginates, polymannuronic acid, poly-mannuronates, hyaluronic acid, chitosan, chitin, cellulose, starch, glycogen, guar gum, locust bean gum, dextran, levan, inulin, cyclodextran, agarose, xanthan gum, carageenan, heparin, pectin, gellan gum, scleroglucan, and the like; polycations such as polyamino acids [e.g., polyhistidine, polylysine, polyornithine, polyarginine, polyalanine-polylysine, poly(histidine, glutamic acid), polyalanine-polylysine, poly(phenylalanine, glutamic acid), poly(tyrosine, glutamic acid)-polyalanine-polylysine, collagen, gelatin, and the like]; random copolymers of: arginine with tryptophan, tyrosine or serine; glutamic acid with lysine; glutamic acid with lysine, ornithine, or mixtures thereof; and the like; polymers containing primary amine groups, secondary amine groups, tertiary amine groups or pyridinyl nitrogens, such as polyethyleneimine, polyallylamine, polyetheramine, polyvinylpyridine, and the like; and lipids such as phosphatidylethanolamine, phosphatidylserine, phosphatidylinositol, phosphatidylglycerol, dilaurylphosphatidic acid, dipalmitoyl phosphatidyl glycerol, and the like (interpreted as combinatorial 
Soon-Shiong et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 3 and 16 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639